Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on June 21, 2022 has been entered.
Drawings
The drawings were received on June 21, 2022.  These drawings are accepted.
Information Disclosure Statement
	The Information Disclosure Statement (IDS) filed on August 3, 2022 has been considered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Seth E. Jones on July 29, 2022.
	In the specification
a.	Replace the amendments to the specification presented on p. 3 of the Amendment filed on June 21, 2022, by the following amendments:
Amend the paragraph on page 4, lines 22-25, of the clean copy of the substitute specification filed on October 22, 2019 as follows:
FIGS. 1 to 6 show various arrangement variants, according to example aspects of the invention, of a sensor system 24 with a sensor track-scanning rotor position sensor 1, 1A of an electric machine EM in a hybrid transmission housing 2 including a torque converter 3 and a housing-affixed oil supply plate arrangement 22, by way of example.

	b.	Add the following new paragraph after line 14 on p. 4 of the clean copy of the substitute specification filed on October 22, 2019:
It should be noted that the hatching lines in the figures are to identify the views as being cross-sectional views. No material properties should be inferred from the style of the hatching lines shown in the figures. 

In the claim
Claim  14, line 8, delete “a component of.”
Reasons for Allowance
1.	Claims 14 and 17-27 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: in the context of the specification as seen in Pub. No. US 20200124157 (Pub.’157) of this application and the drawings, representative claim 14 is allowed due to, inter alia, the following limitations.  See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited in MPEP § 2111.01.
at least one sensor track-scanning rotor position sensor (1, 1 A) attached to the oil supply plate arrangement (6, 7, FIGS. 1-6, Pub.’157 ¶ 25 et seq.) such that the at least one sensor track-scanning rotor position sensor (1, 1 A) is rotationally fixed on the oil supply plate arrangement (6, 7);

a sensor ring (8, FIGS. 1-6, Pub.’157 ¶ 25 et seq.) configured as a sensor track, the sensor ring (8) attached to the torque converter (3, FIG. 1, Pub.’157 ¶ 25) such that the sensor ring (8) is coupled to the torque converter (3) (reference characters, figures, Pub.’157 paragraphs and emphases added).

First, the written description makes clear that the term “configured as” in the claims has a narrow meaning “made as” or “designed as” as seen in, e.g., Pub.’157 ¶ 25 et seq.  See the phrase “configured to” in Aspex Eyewear Inc. v. Marchon Eyewear Inc., 101 USPQ2d 2015, 2026 (Fed. Cir. 2012) and non-precedential Ex parte Lakkala, 108 USPQ2d 1392 (P.T.A.B. 2013).  
Second, the closest prior art Steiner et al. (US 20200040976) teaches, inter alia, at least one position sensor 418 (FIG. 2, ¶ 30).  However, Steiner’s sensor 418 is fixed to a planetary transmission 314 (¶¶ 22 and 30).  Steiner does not teach or suggest to rotationally fix the sensor to the oil supply plate arrangement as claimed in claim 14 and similarly in claims 17-19.  See pp. 6-11 of the Office action on January 10, 2022.  
Third, regarding the references cited in the IDS filed on August 3, 2022:
     a.    Iwase et al. (US 20120319514 corresponding to DE 112011100114 T5 and cited as a X category in German Search Report (GSR) dated May 21, 2021) teaches at least one sensor track-scanning rotor position sensor (13, FIGS. 2-3, ¶ 42 et seq.) attached to the oil supply plate arrangement (between a support wall 5 and a tubular projecting portion 11, FIGS. 2-3, ¶ 69 et seq.).  However, Iwase does not teach or suggest the limitations: “a sensor ring configured as a sensor track, the sensor ring attached to the torque converter.”  (Emphases added).  As noted, Iwase’s sensor 13 comprises a sensor rotor 14 and a sensor stator 15 (FIGS. 2-3, ¶ 75 et seq.) for detecting the rotation of the rotor Ro (FIG. 1) relative to the stator St (FIG. 1, ¶ 42).  Thus, under broadest reasonable interpretation rule during examination (MPEP § 2111.01), Iwase’s sensor stator 15 is interpretable as the sensor ring configured as a sensor track as seen in FIG. 4 and described in, e.g., ¶ 78 et seq.  If a person having ordinary skill in the art (PHOSITA) before the effective filing date (EFD) of the application rearranged Iwase’s sensor ring 15 such that the sensor ring 15 would be attached to the torque converter TC (FIGS. 1-2) instead of the sensor stator attachment portion 52 (FIG. 2, ¶ 81), the PHOSITA would destroy, inter alia, Iwase’s sensor 13; thus, render Iwase’s system to be inoperable for its intended purpose, or change Iwase’s principle of operation.  See MPEP § 2143.01(V-VI) and non-precedential Plas-Pak Indus., Inc. v. Sulzer Mixpac AG, Fed. Cir., No. 2014-1447, 1/27/2015.   
b.	Tabata et al. (US 6,340,339 corresponding to DE 19942445 A1 cited as a Y category reference in GSR) teaches rotation sensor 68 (FIG. 9, col. 18, ll. 44-50) and a torque converter 5 (FIGS. 1 and 9).  However, Tabata also does not teach or suggest the limitations: “a sensor ring configured as a sensor track, the sensor ring attached to the torque converter”; and
c.	Reimnitz (US 20200055386 family member of US 10,926,622 and WO 2018113840 cited as Y category in GSR) teaches a position sensor 300 (FIGS. 14-16, ¶ 139)  and a torque converter (not shown, ¶  27).  Thus, Reimnitz likewise does not teach or suggest the limitations: “a sensor ring configured as a sensor track, the sensor ring attached to the torque converter.”  
None of the references cited in the record, either alone or in combination, teaches or suggests all of the limitations required in claim 14 and similarly in claims 17-19.  See MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the person having ordinary skill in the pertinent art in the context in which it is used) and In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) also in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's 
disclosure: Li et al. (US 20210172505) teaches a torque converter 18 (¶ 20 et seq.), a ring drive
plate 72, and a rotor 23 (id. claims 1-20).   However, Li does not teach or suggest, inter alia, at least one sensor track-scanning rotor position sensor and a sensor ring as claimed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached on Monday-Friday, 9:00 AM ET-5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656